Marathon Oil Corporation,
                                                                                    Marathon Oil EF LLC, and
                                                                                      Plains Exploration &
                                                                                           Producing


                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                 November 24, 2015

                                                No. 04-14-00650-CV

                                  Michael A. CERNY and Myra L. Cerny,
                      Individually and as Next Friends of Cameron A. Cerny, A Child,
                                                Appellants

                                               v.
       Marathon Oil Corporation, Marathon Oil EF LLC, and Plains Exploration & Producing s
                             MARATHON OIL CORPORATION,
               Marathon Oil EF LLC, and Plains Exploration & Producing Company,
                                           Appellees

                        From the 218th Judicial District Court, Karnes County, Texas
                                    Trial Court No. 13-05-00118-CVK
                                  Honorable Stella Saxon, Judge Presiding

                                                      ORDER
Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Luz Elena D. Chapa, Justice1

       The Court has considered the Motion for Rehearing filed by Appellants, Michael A.
Cerny and Myra L. Cerny, Individually and as Next Friend of Cameron A. Cerny, a Child, and
the motion is DENIED.




                                                                 _________________________________
                                                                 Rebeca C. Martinez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.


1
    Dissents to the denial of the motion for rehearing without requesting a response. See TEX. R. APP. P. 49.2.
___________________________________
Keith E. Hottle
Clerk of Court